UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-6356


JAMES A. WARREN,

                Plaintiff - Appellant,

          v.

STATE OF MARYLAND; WARDEN GREGORY T. HERSHBERGER; CAMELLIA
ROSEMAN; MS. GRIMMITT, Case Manager,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cv-02971-AW)


Submitted:   April 26, 2012                    Decided:   May 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James A. Warren, Appellant Pro Se. Stephanie Judith Lane Weber,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James    A.    Warren    appeals   the   district    court’s       order

granting in part, and denying in part, the Defendants’ motion

for summary judgment on his 42 U.S.C. § 1983 (2006) complaint.

We dismiss Warren’s appeal for lack of jurisdiction.                      This court

may exercise jurisdiction only over final orders, 28 U.S.C. §

1291 (2000), and certain interlocutory and collateral orders.

28   U.S.C.    §   1292      (2000);     Fed.   R.   Civ.   P.   54(b);    Cohen   v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                        The order

Warren seeks to appeal is not a final order, nor an appealable

interlocutory         or    collateral    order.       We   dispense      with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                           DISMISSED




                                           2